(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por cuanto, aparece de la moción del apelado y de la copia simple de la transcripción de autos que a la demanda en el caso se presentó moción eliminatoria, a cuya vista no concurrió la representación del demandado,- y luego excep-ción perentoria, a cuya vista tampoco concurrió dicha repre-sentación,- y luego una contestación conteniendo una nega-ción que se titula general y específica, de los hechos alegados en la demanda; y que señalado el día para juicio, tampoco *958compareció la representación del aquí apelante, alegando luego que no había tenido noticia del señalamiento;
Poe ouaNto, en este caso se reclamó por la demanda el pago de cantidad con arreglo a un pagaré que en las alega-ciones se copia, y cuya autenticidad no se halla negada en forma legal;
Por cuanto, el apelante no ha alegado razón legal alguna que nos convenza de los posibles méritos de su apelación; y en cuanto a la falta de notificación del señalamiento no encon-tramos la prueba, y sí aparece que el caso fue señalado en calendario corriente,
Por tanto, se declara con lugar la moción del apelado, y se desestima la apelación por ser frívola.